DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Kevin Parker on May 19, 2022.

The application has been amended as follows: 

3.	(Currently Amended) The device of claim 1 further comprising:
a cover assembly for covering the opening of the housing and for containing the receiver's spout when the receiver is mounted within the housing;
wherein the cover assembly has an audio tube mated thereto for conducting sound from the receiver's spout[[;]].

14.	(Currently Amended) The method of claim 13 further comprising:
placing a cover assembly for covering the opening of the housing and for containing the receiver's spout when the receiver is mounted within the housing;
wherein the cover assembly has an audio tube mated thereto for conducting sound from the receiver's spout[[;]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653